—Order, Surrogate’s Court, Bronx County (Lee Holzman, S.), entered March 3, 2000, which denied petitioner’s application to vacate a prior decree appointing co-guardians of the subject infant’s estate, unanimously affirmed, without costs.
The application was properly denied on the ground that petitioner, whose only connection to the subject infant’s estate is as the defendant in a personal injury action brought by the estate, is not a creditor of or person interested in the estate with standing to seek revocation of the co-guardians’ letters (SCPA 711; see, Matter of Menis, 137 AD2d 692). We have considered petitioner’s other arguments, including that the Surrogate should have revoked the co-guardians’ letters sua sponte pursuant to SCPA 719 (10), and find them unavailing. Concur — Sullivan, P. J., Tom, Mazzarelli, Ellerin and Friedman, JJ.